

 
 

--------------------------------------------------------------------------------

 





SEVENTH AMENDMENT TO CREDIT AGREEMENT




SEVENTH AMENDMENT (the “Amendment”) entered into as of November 28, 2011 by and
between CPI AEROSTRUCTURES, INC. (the “Borrower”), and SOVEREIGN BANK (the
“Bank”).


WHEREAS, the Borrower and the Bank are parties to that Amended and Restated Loan
Agreement dated as of August 13, 2007, as amended by that First Amendment dated
as of October 22, 2008, that Second Amendment dated as of July 7, 2009, that
Third Amendment dated as of May 21, 2010, that Fourth Amendment dated as of
March 14, 2011, that Fifth Amendment dated as of May 10, 2011 and that Sixth
Amendment dated as of September 1, 2011, as same may be hereafter amended and
modified (the “Agreement”); and


WHEREAS, the Borrower has requested that the Bank make available, and the Bank
has agreed to extend to Borrower, an increase of an additional $5,000,000.00
under the revolving credit facility with an increased maximum availability of
$18,000,000.00, subject to the provisions hereof; and


WHEREAS, the Borrower has requested that the Bank amend and the Bank has agreed
to amend certain provisions of the Agreement, subject to the terms and
conditions hereinafter set forth.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1. All capitalized terms used herein, unless otherwise defined herein, have the
same meanings provided therefor in the Agreement.


2. Subject to the terms and conditions hereof, the Agreement is hereby amended
as follows:


(A) Section 1.1 is amended by deleting the definitions of Credit Limit and
Termination Date contained therein, and substituting the following therefor :


“‘Credit Limit” shall mean the maximum principal amount of $18,000,000.00.


““Termination Date” shall mean (i) with respect to Revolving Credit Loans,
August 31, 2014 and (ii) with respect to the Term Loan, the applicable Maturity
Date or if such dates are not a Business Day, the Business Day next succeeding
such date.”

 
 

--------------------------------------------------------------------------------

 



(B)           Sections 2.1, 2.2 and 2.4 are amended by deleting the language
contained therein and substituting the following therefor:


“2.1          Revolving Credit Commitment.  Subject to the terms and conditions
hereof, the Bank agrees to make revolving credit loans to the Borrower
(collectively, the “Revolving Credit Loans”) from time to time during the
Commitment Period in the aggregate principal amount at any one time outstanding
of up to (but not exceeding) the Credit Limit from time to time in effect, as
such maximum available amount may be hereafter reduced as provided in this
Agreement (the “Commitment”).  During the Commitment Period, the Borrower may
use the Commitment for obtaining Revolving Credit Loans by borrowing, paying,
prepaying in whole or in part and reborrowing on a revolving basis, all in
accordance with the terms and conditions hereof.”




“2.2           Revolving Credit Note:  The Revolving Credit Loans made by the
Bank to the Borrower pursuant to Section 2.1 hereof shall be evidenced by a
promissory note of the Borrower substantially in the form of Exhibit A hereto
with appropriate insertions (the “Revolving Credit Note”), payable to the order
of the Bank and representing the obligation of the Borrower to pay the lesser of
(a) the amount of the Commitment, or (b) the aggregate unpaid principal amount
of all Revolving Credit Loans made by the Bank to the Borrower, with interest
thereon as hereinafter prescribed.  The Revolving Credit Note shall (i) be dated
the date of the seventh amendment to this Agreement, (ii) be stated to mature on
the Termination Date and (iii) bear interest with respect to the unpaid
principal balance thereof from time to time outstanding at a rate per annum to
be elected by the Borrower in accordance with the notice provisions set forth in
Section 2.3 hereof, and, in the case of Libor Rate Loans, for the Interest
Period therein specified, equal to (y) 2.75% in excess of the Libor Rate, or (z)
the Prime Rate.  All computations of interest under this Agreement shall be made
on the basis of a three hundred sixty (360) day year and the actual number of
days elapsed.  In all cases, interest shall be payable as provided in Section
2.9(a) hereof, subject to Section 10.13 hereof.  After any stated or accelerated
maturity, the Revolving Credit Note shall bear interest at the rate set forth in
Section 2.9(c) hereof, subject to Section 10.13 hereof.”


“2.4           Commitment Fee.  As additional compensation for the Commitment on
the revolving basis provided for herein, the Borrower agrees to pay the Bank a
commitment fee for the

 
 

--------------------------------------------------------------------------------

 

Commitment Period at the rate of .40% per annum on the average daily unused
portion of the Commitment hereunder.  Such commitment fee shall be payable
quarterly, on the last day of each March, June, September and December during
the Commitment Period, commencing December 31, 2011, and on the Termination
Date.  If the Borrower so fails to pay any such amount to the Bank the
obligations to make such payment shall bear interest from such date not paid
when due at the Post Default Rate.  The obligation to so pay interest shall not
be construed so as to waive the requirement to pay the commitment fees as
hereinabove set forth.”


(C)           Subsection (e) of Section 2.7 is amended by deleting the language
contained therein and substituting the following therefor:


(e)           no more than ten (10) types of Libor Rate Loans may be outstanding
at any one time.


(D)           The Agreement is hereby amended to add a new Section 6.4 to read
as follows:


“6.4 Capital Base.  Maintain as of the end of each fiscal quarter, a ratio of
Unsubordinated Liabilities to Capital Base of no greater than 1.0 to 1.0.  For
purposes hereof, (i) “Unsubordinated Liabilities” means Total Liabilities less
Subordinated Debt, and (ii) “Capital Base” means Tangible Net Worth plus
Subordinated Debt, each as determined in accordance with GAAP.”


(E)           Exhibit A of the Agreement is hereby amended by deleting same and
substituting therefor Exhibit A annexed hereto.


(F)           Except as amended herein, all other provisions of the Agreement
shall remain in full force and effect, and are hereby ratified.


3.           The Bank and the Borrower agree that as of November 28, 2011, the
aggregate outstanding principal amount of:   (i) the Revolving Credit Loans as
evidenced by the Revolving Credit Note is $12,600,000 (ii) the Term Loan as
evidenced by the Term Note is $1,200,000 and interest has been paid through
October 31, 2011.


4.           The Borrower hereby represents and warrants to the Bank that:


(a)           Each and every of the representations and warranties set forth in
the Agreement is true as of the date hereof and with the same effect as though
made on the date hereof, and is hereby incorporated herein in full by reference
as if fully restated herein in its entirety; provided, however, that the
December 31, 2006 date in Section 3.1 of the Agreement shall be

 
 

--------------------------------------------------------------------------------

 

deemed to be December 31, 2010, and the March 31, 2007 date in Section 3.1 of
the Agreement shall be deemed to be September 30, 2011.


(b)           No Default or Event of Default and no event or condition which,
with the giving of notice or lapse of time or both, would constitute such a
Default or Event of Default, now exists or would exist after giving effect
hereto.


(c)           There are no defenses or offsets to the Borrower’s obligations
under the Agreement, the Notes or the Loan Documents or any of the other
agreements in favor of the Bank referred to in the Agreement.


5.           It is expressly understood and agreed that all collateral security
for the Loans and other extensions of credit set forth in the Agreement prior to
the amendment provided for herein is and shall continue to be collateral
security for the Loans and other extensions of credit provided in the Agreement
as herein amended, including (without limitation) Borrower’s obligations under
the Master Agreement, except those receivables sold in accordance with Section
7.7 of the Agreement as amended herein.  Without limiting the generality of the
foregoing, the Borrower hereby absolutely and unconditionally confirms that each
document and instrument executed by the Borrower pursuant to the Agreement
continues in full force and effect, is ratified and confirmed and is and shall
continue to be applicable to the Agreement (as herein amended).


6.           The amendments set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to or a waiver of any other term or
condition of the Agreement or any of the documents referred to therein, or (b)
prejudice any right or rights which the Bank may now have or may have in the
future under or in connection with the Agreement or any documents referred to
therein.  Whenever the Agreement is referred to in the Amendment or any of the
instruments, agreements or other documents or papers executed and delivered in
connection therewith, it shall be deemed to mean the Agreement as modified by
this Amendment.


7.           The Borrower agrees to pay on demand, and the Bank may charge any
deposit or loan account(s) of the Borrower, all expenses (including reasonable
attorney’s fees) incurred by the Bank in connection with the negotiation and
preparation of the Agreement as amended hereby.


8.           This Amendment shall become effective on such date as all of the
following conditions shall be satisfied retroactive to the date hereof:


(a) The Bank shall have received four (4) executed, original counterparts of
this Amendment together with the original, executed Amended and Restated
Revolving Credit Note.


(b) The Bank shall have received four (4) executed counterparts of the Officer’s
Certificate of the Borrower together with any other action (in form and
substance satisfactory to the Bank and its counsel) taken by the Borrower to
authorize the execution, delivery and performance of this Amendment and such
other documents as the Bank or its counsel may require.

 
 

--------------------------------------------------------------------------------

 



(c) The Bank shall have received (i) a fee with respect to the increase of the
Revolving Credit Note in the amount of $50,000.00, and (ii) payment of the fees
and disbursements of the Bank’s outside counsel with respect to this Amendment
and the related documents.


9.           This Amendment is dated as of the date set forth in the first
paragraph hereof and shall be effective (after satisfaction of the conditions
set forth in paragraph 8 above) on the date of execution by the Bank retroactive
to such date.


10.           This Amendment may be executed in counterparts, each of which
shall constitute an original, and each of which taken together shall constitute
one and the same agreement.






[NO FURTHER TEXT ON THIS PAGE]

 
 

--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.


CPI AEROSTRUCTURES, INC.




By:/s/ Vincent Palazzolo
      Vincent Palazzolo
      Chief Financial Officer


SOVEREIGN BANK




By:/s/ Christine Gerula
     Christine Gerula
     Senior Vice President


State of New York, County of Suffolk, ss:


On the 29th day of November, in the year 2011, before me the undersigned,
personally appeared VINCENT PALAZZOLO, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.


/s/ Catherine A. Clare
Notary Public






State of New York, County of Suffolk, ss:


On the 29th day of November, in the year 2011, before me the undersigned,
personally appeared CHRISTINE GERULA, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that she executed the same in
her capacity, and that by her signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.


/s/____________________
Notary Public



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF
AMENDED AND RESTATED
REVOLVING CREDIT NOTE


$18,000,000.00                                                      Melville,
New York As of November 28, 2011


CPI AEROSTRUCTURES, INC., a New York corporation (the “Borrower”), for value
received, hereby promises to pay to the order of SOVEREIGN BANK (the “Bank”) on
the Termination Date (as such term is defined in the Agreement), at the office
of the Bank specified in Section 10.1 of the Credit Agreement dated as of August
13, 2007, as amended by that First Amendment dated  as of October 22, 2008, that
Second Amendment dated as of July 7, 2009, that Third Amendment dated as of May
21, 2010, that Fourth Amendment dated as of March 14, 2011,  that Fifth
Amendment dated as of May 10, 2011, that Sixth Amendment dated as of September
1, 2011, and that Seventh Amendment dated as of November 28, 2011, each between
the Borrower and the Bank, as amended from time to time (as so amended, the
“Agreement”; terms defined in the Agreement shall have their defined meanings
when used in this Note), in lawful money of the United States of America and in
immediately available funds the principal amount of EIGHTEEN MILLION AND 00/100
($18,000,000.00) DOLLARS or, if less than such principal amount, the aggregate
unpaid principal amount of all Revolving Credit Loans made by the Bank to the
Borrower pursuant to Section 2.1 of the Agreement.  The Borrower further
promises to pay interest at said office in like money on the unpaid principal
balance of this Note from time to time outstanding at an annual rate as selected
by the Borrower pursuant to the terms of Section 2 (inclusive) of the
Agreement.  Interest shall be computed on the basis of a 360-day year for actual
days elapsed and shall be payable as provided in the Agreement.  All Loans made
by the Bank pursuant to subsection 2.1 of the Agreement and payments of the
principal thereon may be endorsed by the holder of this Note on the schedule
annexed hereto, to which the holder may add additional pages.  The aggregate net
unpaid amount of Revolving Credit Loans set forth in such schedule shall be
presumed to be the principal balance hereof.  After the stated or any
accelerated maturity hereof, this Note shall bear interest at a rate as set
forth in the Agreement, payable on demand, but in no event in excess of the
maximum rate of interest permitted under applicable law.


This Note is the Revolving Credit Note referred to in the Agreement, and is
entitled to the benefits thereof and may be prepaid, and is required to be
prepaid, in whole or in part (subject to the indemnity provided in the
Agreement) as provided therein.


Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note may be declared to be
immediately due and payable as provided in the Agreement.


This Note shall replace and supersede the Revolving Credit Note made by the
Borrower to the order of the Bank dated August 13, 2007, the Amended and
Restated Revolving Credit Note made by the Borrower to the order of the Bank
dated as of July 7, 2009, the Amended and Restated Revolving Credit Note made by
the Borrower to the order of the Bank dated as of May 21, 201, the Amended and
Restated Revolving Credit Note made by the Borrower to the order of the Bank
dated

 
 

--------------------------------------------------------------------------------

 

 as of May 10, 2011 and the Amended and Restated Revolving Credit Note made by
the Borrower to the order of the Bank dated as of September 1, 2011
(collectively, the “Prior Note”); provided, however, that the execution and
delivery of this Note shall not in any circumstance be deemed to have
terminated, extinguished or discharged the Borrower’s indebtedness under such
Prior Note, all of which indebtedness shall continue under and be governed by
this Note and the documents, instruments and agreements executed pursuant hereto
or in connection herewith.  This Note is a replacement, consolidation, amendment
and restatement of the Prior Note and IS NOT NOVATION.  The Borrower shall also
pay and this Note shall also evidence any and all unpaid interest on the
Revolving Credit Loans made by the Bank to the Borrower pursuant to Prior Note,
and at the interest rate specified in the Agreement, for which this Note has
been issued as replacement therefore.




This Note shall be construed in accordance with and governed by the laws of the
State of New York.


 
CPI AEROSTRUCTURES, INC.
































 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE OF LOANS AND PAYMENT OF PRINCIPAL

TO AMENDED AND RESTATED REVOLVING CREDIT NOTE
DATED AS OF NOVEMBER ___, 2011
BY
CPI AEROSTRUCTURES, INC.
TO
SOVEREIGN BANK
Date
Amount of Loan
Interest Rate
Last Day of Interest Period
Balance Principal Paid
Remaining Unpaid
Notation Made By




                                     




 
 

--------------------------------------------------------------------------------

 
